08/30/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 24, 2021

              FREDRICK L. TUCKER v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                    No. 2003-A-492 Don R. Ash, Senior Judge


                            No. M2020-00810-CCA-R3-ECN


The Petitioner, Fredrick L. Tucker, appeals the Davidson County Criminal Court’s
summary dismissal of his petition for a writ of error coram nobis from his rape of a child
conviction, for which he received a twenty-one-year sentence. We affirm the judgment of
the coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Fredrick L. Tucker, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy Hunter, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The present case is the Petitioner’s second petition for a writ of error coram nobis.
The lengthy procedural history reflects that a two-count indictment charged the Petitioner
with rape of a child occurring in 2002. The judgment forms reflect that on October 6, 2004,
the Defendant was convicted in Count 2 of rape of a child after a jury trial and that on
September 28, 2007, the Defendant entered a best interest guilty plea in Count 1 to
attempted aggravated sexual battery. The trial court imposed an effective twenty-four-year
sentence. The aggravated sexual battery guilty-pleaded conviction is not the subject of this
appeal. The Petitioner appealed his rape of a child conviction, and this court denied relief.
See State v. Fredrick Leon Tucker, No. M2005-00839-CCA-R3-CD, 2006 WL 547991
(Tenn. Crim. App. Mar. 7, 2006). The Petitioner unsuccessfully sought post-conviction
relief on the basis that he received the ineffective assistance of counsel. See Fredrick
Tucker v. State, No. M2007-00681-CCA-R3-PC, 2008 WL 2743644 (Tenn. Crim. App.
July 14, 2008). The Petitioner, likewise, unsuccessfully sought federal habeas corpus relief
twice. See Frederick Leon Tucker v. Michael Donahue, Warden, No. 03:13-cv-0681, 2013
WL 4401857 (M.D. Tenn. Aug. 14, 2013) (mem.); Fredrick Leon Tucker v. Joseph
Easterling, Warden, No. 3:09-0623, 2010 WL 500425 (M.D. Tenn. Feb. 5, 2010) (mem.).
Furthermore, the Petitioner sought error coram nobis relief but was denied relief after the
coram nobis court determined that the petition was untimely and that due process did not
warrant tolling the statute of limitations. See State v. Frederick Leon Tucker, No. M2013-
01077-CCA-R3-CO, 2014 WL 2001439 (Tenn. Crim. App. May 14, 2014).

        On April 11, 2018, the Petitioner filed the present petition for a writ of error coram
nobis, alleging that he was not provided a recording of the forensic interview, that he was
merely provided a partial transcript of the recording, that the recording was exculpatory
and withheld intentionally in violation of Brady v. Maryland, 373 U.S. 83 (1963), and that,
as a result, his due process rights had been violated. The Petitioner, likewise, filed a motion
to recuse the coram nobis judge. The coram nobis court denied relief without first
considering the motion to recuse. On appeal, this court determined that the coram nobis
court failed to consider the Petitioner’s recusal motion before considering the petition for
relief as required by the Rules of Judicial Conduct and vacated the order denying relief.
The case was remanded to the coram nobis court with instructions for the judge to recuse
himself and for the appointment of a successor judge to consider the merits of the petition
for relief. See Frederick Leon Tucker v. State, No. M2018-01196-CCA-R3-ECN, 2019
WL 3782166 (Tenn. Crim. App. Aug. 12, 2019). The proceedings which occurred on
remand are the subject of the present appeal.

        On April 3, 2020, the coram nobis court again entered an order summarily
dismissing the petition for relief. The coram nobis court reviewed the lengthy procedural
history, noting that in the petition for post-conviction relief the Petitioner alleged the
ineffective assistance of trial counsel on the basis that counsel failed to question the victim
about the victim’s statement to forensic interviewer Pamela Scretchen. The court found
that counsel testified at the post-conviction hearing that counsel had reviewed Ms.
Scretchen’s interview of the victim, considered it “carefully,” and thought the State would
have used additional material from the recording if counsel were not “careful” at the trial.
The court found that counsel decided not to present Ms. Scretchen as a defense witness
because cross-examination of the victim went well. The coram nobis court likewise noted
that at the post-conviction hearing, the Petitioner did not question counsel about counsel’s
alleged failure to cross-examine the victim about any discrepancies between her forensic
interview and trial testimony.

      Furthermore, the coram nobis court noted that in the Petitioner’s previous petition
for a writ of error coram nobis, the Petitioner requested the court to reopen the post-
conviction petition to “revisit the issue of Scretchen testimony and the statement the victim
made to her,” referring to “specific questions and responses in this interview.” The court

                                             -2-
found that at the evidentiary hearing, the Petitioner conceded that he knew about and had
access to the recording before the trial and that he and trial counsel discussed presenting
Ms. Scretchen as a defense witness.

        After this review, the coram nobis court summarily dismissed the petition. The
court determined that the issues raised in the present petition had been raised and litigated
previously. The court found that the issues regarding the forensic interview were addressed
in the appeal from the conviction proceedings and in the post-conviction proceedings. The
court found that the Petitioner had failed to present newly discovered evidence warranting
relief. The court found that the Petitioner knew the recording existed, reviewed transcripts
of the recording, and discussed the recording with trial counsel. The court determined that
even if the recording were newly discovered, the evidence would not have resulted in a
different outcome at the trial.

        The coram nobis court, likewise, determined that the petition for relief was
untimely, approximately fifteen years too late, and that the Petitioner had not presented any
due process basis for tolling the one-year statute of limitations. The court determined that
a coram nobis proceeding was not an appropriate vehicle for seeking relief based upon a
Brady violation and that the remedy for a Brady violation was through post-conviction
relief. This appeal followed.

        The Petitioner contends that the coram nobis court erred by summarily dismissing
his petition for relief because his due process rights were violated by the State’s Brady
violation. He concedes that the petition was untimely but asserts he is entitled to equitable
tolling of the statute of limitations. The State responds that the court did not err by denying
relief because the petition was filed after the statute of limitations expired and that equitable
tolling is not warranted because the Petitioner has failed to raise a cognizable claim for
relief.

        A writ of error coram nobis lies “for subsequently or newly discovered evidence
relating to matters which were litigated at the trial if the judge determines that such
evidence may have resulted in a different judgment, had it been presented at the trial.”
T.C.A. § 40-26-105(b) (2012); State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App.
1995); see Cole v. State, 589 S.W.2d 941 (Tenn. Crim. App. 1979). The purpose of a
coram nobis proceeding “is to bring to the attention of the court some fact unknown to the
court, which if known would have resulted in a different judgment.” State ex rel. Carlson
v. State, 407 S.W.2d 165, 167 (Tenn. 1966). The decision to grant or deny such a writ rests
within the sound discretion of the court. Jones v. State, 519 S.W.2d 398, 400 (Tenn. Crim.
App. 1974); see Teague v. State, 772 S.W.2d 915, 921 (Tenn. Crim. App. 1988). A petition
for a writ of coram nobis must be filed within one year of the judgment becoming final in
the trial court. State v. Mixon, 983 S.W.2d 661, 670 (Tenn. 1999). A judgment becomes
final “thirty days after its entry in the trial court if no post-trial motions are filed or upon
entry of an order disposing of a timely filed, post-trial motion.” Harris v. State, 301 S.W.3d

                                              -3-
141, 144 (Tenn. 2010). “[T]he statute of limitations . . . is not an affirmative defense that
must be specifically raised by the State in error coram nobis cases; instead, the . . . petition
must show on its face that it is timely filed.” Nunley v. State, 552 S.W.3d 800, 829 (Tenn.
2018). A limited exception to the statute of limitations exists when due process requires
tolling. Workman v. State, 41 S.W.3d 100, 103 (Tenn. 2001).

        “When a petitioner seeks a writ of error coram nobis based on newly discovered
evidence of actual innocence, due process considerations may require tolling of the statute
of limitations.” Harris, 301 S.W.3d at 145 (citing Workman, 41 S.W.3d at 101). “[B]efore
a state may terminate a claim for failure to comply with procedural requirements such as
statutes of limitations, due process requires that potential litigants be provided an
opportunity for the presentation of claims at a meaningful time and in a meaningful
manner.” Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992); see Workman, 41 S.W.3d
at 102. However, a petitioner “must exercise due diligence in presenting the claim.”
Harris, 301 S.W.3d at 144. Whether due process principles require tolling the statute of
limitations is a mixed question of law and fact and is reviewed de novo with no presumption
of correctness. See Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006).

       The record reflects that on March 7, 2006, this court denied the Petitioner relief on
appeal from the conviction proceedings. See State v. Fredrick Leon Tucker, No. M2005-
00839-CCA-R3-CD, 2006 WL 547991 (Tenn. Crim. App. Mar. 7, 2006). The Petitioner
did not appeal to our supreme court. The present petition for a writ of error coram nobis
was filed on April 11, 2018, which was long after the one-year statute of limitations
expired.

       Our supreme court has determined that “compliance with the timely filing
requirement . . . is an essential element of a coram nobis claim.” Nunley, 552 S.W.3d at
828. However, a petitioner can request equitable tolling of the limitations period.

       To be entitled to equitable tolling, a prisoner must demonstrate with
       particularity in the petition: (1) that the ground or grounds upon which the
       prisoner is seeking relief are “later arising” grounds, that is grounds that arose
       after the point in time when the applicable statute of limitations normally
       would have started to run; [and] (2) that, based on the facts of the case, the
       strict application of the statute of limitations would effectively deny the
       prisoner a reasonable opportunity to present his or her claims . . . . A prisoner
       is not entitled to equitable tolling to pursue a patently non-meritorious ground
       for relief.

Id. at 829 (internal citation omitted). Likewise, “the coram nobis petition must be filed
within a time period that ‘does not exceed the reasonable opportunity afforded by due
process.’” Id. at 830 (quoting Sample v. State, 82 S.W.3d 267, 275 (Tenn. 2002)); see
Workman, 41 S.W.3d at 103.

                                             -4-
       The Petitioner contends that the coram nobis court erred by summarily dismissing
his petition for relief because his due process rights were violated by the State’s Brady
violation. He alleges that his newly discovered evidence is the entire recording of the
victim’s forensic interview, which he asserts contains inconsistencies with the victim’s trial
testimony, and that the State intentionally withheld the entire recording. However, the
record reflects that the Petitioner knew the recording existed before the trial. At the post-
conviction hearing, trial counsel testified that he reviewed the forensic interview and
considered its contents “carefully.” See Fredrick Tucker, 2008 WL 2743644, at *3.
Counsel testified, too, that he believed the State would have “‘smooth[ed] over’ the ‘on’
and ‘in’ inconsistency” in the victim’s interview and that portions in addition to those
viewed by the jury could have been presented at the trial. Id. Counsel testified that he
thought he asked the victim about her inconsistent statements during the forensic interview
and that although he could not recall the victim’s response, counsel did not believe the
victim’s testimony was “very different” from her forensic interview with Ms. Scretchen.
Id. Likewise, counsel believed that the victim’s cross-examination went well and that
because it “was favorable enough,” he did not need to present Ms. Scretchen as a defense
witness. Id. As a result, the Petitioner failed to show that the recording is newly discovered
and that the evidence would have resulted in a different outcome at the trial.

        Likewise, the contents of the recording were the subject of the Petitioner’s first
petition for a writ of error coram nobis. There, the Petitioner asserted that evidence and
testimony of the forensic interview were not presented at the trial or the post-conviction
hearing, which he asserted violated his due process rights. See Frederick Leon Tucker,
2014 WL 2001439, at *2. However, at the evidentiary hearing, the Petitioner testified that
he knew the recording existed and that he had access to the forensic interview. The
Petitioner, likewise, admitted that he knew of the discrepancies between the victim’s
forensic interview and her trial testimony and that he raised this issue in his post-conviction
petition. Id. On appeal, this court reviewed the contents of the forensic interviewer’s report
and noted that the prosecutor and trial counsel each questioned the victim “regarding the
interview whether the Petitioner’s private part touched her ‘inside her butt’ or ‘on top.’”
Id. at *3. As a result, the Petitioner has failed to show that strict application of the statute
of limitations denied him a reasonable opportunity to present his claim. The Petitioner has
failed to establish he is entitled to equitable tolling of the statute of limitations.

       Furthermore, allegations involving Brady violations are appropriate for post-
conviction petitions, not coram nobis relief. See Nunley, 552 S.W.3d at 800. Therefore,
the coram nobis court did not err by summarily dismissing the petition.

       Based upon the forgoing and the record as a whole, the judgment of the coram nobis
court is affirmed.

                                            _____________________________________
                                            ROBERT H. MONTGOMERY, JR., JUDGE

                                             -5-